PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/027,409
Filing Date: 16 Sep 2013
Appellant(s): Cooper, J. Carl



__________________
Clifford H. Kraft
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 11, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Note: Appellant appears to have inadvertently numbered every page in the appeal brief as page 34. In order to identify the location of appellant’s arguments in the appeal brief, pages are referred to by the order in which they appear.

Regarding the 103 rejection of claim 10, appellant argues on pgs. 6-7 and again on page 16 that the reliance on the Austin reference (US 2010/0282482 A1) is based on hindsight since Austin does not teach the motivation provided in the Office action.
For reference, Austin was relied upon in the Office action to teach the limitation “a processor in proximity to said power tool” since the base reference, George (US 2010/0257743 A1), discloses a processor located within a power tool but not in proximity to a power tool. In order to apply the teaching of Austin to the base reference of George, the following motivation was provided: “to provide greater processing power for further functionality such as real time monitoring of the tool’s status” (Office action at pg. 4, third full paragraph). It is acknowledged that Austin does not explicitly teach this motivation. However, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the examiner takes the position that one of ordinary skill in the art would have recognized, upon reading the teaching of Austin, that locating a processor outside of the power tool of George (such as in a desktop computer or a server) would allow processors with more processing power and memory to be used since the processors do not need to be optimized for integration within the power tool itself. As noted in the Office action, this would allow for greater functionality such as real time monitoring of the tool’s status. Therefore, appellant’s argument is found to be not persuasive.

	Regarding the 103 rejection of claim 10, appellant further argues on pages 7-8 and later again on page 15 that the Frauhammer reference (US 7628219 B2), does not teach a force-measuring sensor that provides an indication of the strength of grip of an operator’s hand since col. 3, lines 8-11 and col. 3, lines 16-20 (cited by the examiner in the Office action), do not mention the strength of grip of an operator’s hand. These passages of Frauhammer simply state that the force sensor can detect any forces occurring in the region it is installed and permits conclusions to be drawn regarding the direction and magnitude of an applied holding force which allows determination if the operator is holding the tool with one hand or with two hands.
magnitude of an applied force, it detects how strongly the force sensor is being gripped. Therefore, the force sensor of Frauhammer provides an indication of the strength of grip of an operator’s hand and appellant’s argument is found to be not persuasive.

	Regarding the 103 rejection of claim 10, appellant further argues on pages 11-15 that George does not disclose “a set of acceleration parameters stored in said one or more storage devices” and “a set of grip force parameters also stored in one or more of said storage devices” since the storage devices of George store executable instructions, not data such as acceleration parameters or grip parameters. Furthermore, the acceleration values disclosed by George in para. 0037 are acceleration values and not acceleration parameters. Furthermore, in para. 0060, George discloses comparing acceleration values to acceleration thresholds but not acceleration parameters representing safe operating limits for the power tool. George only provides setting acceleration thresholds with a potentiometer.
	In response, as acknowledged by appellant, George discloses in para. 0037 that a processor is programmed to compare one or more acceleration values to predetermined threshold values. The threshold values are interpreted to be the claimed acceleration parameters. Although the threshold values may be set with a potentiometer, in order to allow the processor to make a comparison, they must at some point be stored in the computer readable medium since a processor can only work with data that is stored in memory. As a 

	Regarding the 103 rejections of claims 13-15 and 19-20 appellant argues that, when the limitations of the parent claim are included, George, as modified by Austin and Frauhammer, does not disclose the limitation “the processor configured to determine safe operation of said power tool based on acceleration and operator grip capability.”
	In response, it is first noted that appellant has simply asserted that the combination of George, Austin, and Frauhammer fails to teach the limitation “the processor configured to determine safe operation of said power tool based on acceleration and operator grip capability” but has provided no reasoning or evidence aside from the preceding arguments against the references individually as to why the combination does not teach the limitation. In the rejection of the claim 10, George is relied upon for the teaching of safe operation based on acceleration and Frauhammer is relied upon for the teaching of safe operation based on operator grip capability. Since George discloses a processor (204 – Fig. 2) and Frauhammer teaches a control unit (col. 2, lines 48-49), clearly when George and Frauhammer are 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
5/27/2021

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731

                                                                                                                                                                                                        /MICHAEL J HAYES/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.